DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann (U.S. Patent No. 2002/0044101, hereafter Zimmermann) in view of Aoki et al. (U.S. Patent No. 2016/0231417, hereafter Aoki) and Häseker et al. (J. S. Häseker, S. Vogt and M. Schneider, "Dielectric permittivity determination in W-band with dielectric ring resonators," 2016 German Microwave Conference (GeMiC), 2016, pp. 453-456, doi: 10.1109/GEMIC.2016.7461653, hereafter Häseker).
Regarding claim 1, Zimmermann discloses that a radio wave transmissive cover used for a radio wave radar device configured to transmit and receive radio waves ([0001] line 2, range warning radar, RWR; [0005] lines 2-3, radome, for, RWR; radar for transmitting/receiving radio signal), the radio wave transmissive cover comprising: 
a base made of a plastic, the base being configured to be arranged in a path of the radio waves and having transmissiveness for the radio waves ([0016] lines 3-5, radome, radar-transparent, supporting plate, polycarbonate for “plastic”); and 
a conductive thin film ([0016] line 7, thin metal layer), the conductive thin film being configured to be arranged in the path (Fig.1 items 1 and 3 on same path) and generate heat when energized ([0020] lines 13-14, metal layer, used as, heating conductor; [0010] lines 3-6, radome, heated by, metal layers, in response to an electric current, conducted through, heat up), wherein 
the conductive thin film includes square unit thin film sections that are arranged regularly (Fig.1 item 3), 
However, Zimmermann does not disclose ring structure within square unit. In the same field of endeavor, Aoki discloses that
each unit thin film section (Fig.16A, square unit) includes 
a hole region including an annular hole (Fig.16A item 121b; [0195] lines 7-8, circular inner slot 121b), 
a conduction region located on an outer side of the hole region (Fig.16A item 121c; [0195] line 9, conductor 121c), and 
a patch region that is surrounded by the hole region and insulated {Fig.16A item 121a, surrounded by 121b; [0195] lines 1-3 (frequency-selective elements 121, frequency-selective substrate), 7 (circular inner conductor 121a); [0153] lines 1-5, seal member for “insulated”, closely mounted, on, frequency-selective substrate 6}, 
Expressions 1 to 3 hold among a radius r of the patch region, a minimum dimension c of the conduction region in a radial direction of the hole region, a width w of the hole region, a frequency frmin at which a reflectivity Kr of the radio waves is minimized, frequencies fl, f2 of edges of a band including the frequency frmin, and an index value Q related to the reflectivity Kr and a frequency band, and

    PNG
    media_image1.png
    265
    921
    media_image1.png
    Greyscale

{[0086] lines 1-4 (dimensions, W, frequency-selective element, freely determined, within, intended use of, frequency-selective substrate), 8-13 (adjusted parameters, W, enable, frequency-selective element, take place, resonance of radar waves, within, specified frequency band for “a band including the frequency frmin”, passing, radar waves therethrough for “a reflectivity Kr of the radio waves is minimized”); [0094] lines 8-11, arrangement, frequency-selective substrate, enable adjustment, refractive index; [0194] lines 4-6, frequency-selective element, pattern, serves as, bandpass filter for “an index value Q related to the reflectivity Kr and a frequency band”; Fig.4B W2, W31, and W13 equivalent to r, w, and c in Expressions}
the radius r, the minimum dimension c, and the width w are determined based on Expressions 1 to 3 such that the frequency frmin is in a range in GHz ([0096] lines 10, 50GHz) and that the index value Q is in a range from -15 to -5 ([0086] lines 1-4, dimensions, freely determined, within, intended use, frequency-selective substrate).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zimmermann to incorporate the teachings of Aoki to use substrate with cells and looped slot therein in radome structure. Doing so would provide frequency-selective surface substrate so as to efficiently reduce reflection of radar waves from radome, as recognized by Aoki ([0015] lines 3-6).
However, Zimmermann and Aoki do not explicitly disclose frequency range in 70 GHz to 80 GHz. In the same field of endeavor, Häseker discloses that
the frequency frmin is in a range from 70 GHz to 80 GHz (page 454 line 3 below section “III. MEASUREMENT”, W-band; Fig.3 80GHz)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the parameters used in the combination of Zimmermann and Aoki with the teachings of Häseker. Doing so would make frequency-selective surface substrate operate in W-band, as recognized by Aoki ([0015] lines 3-6).

Regarding claim 3, which depends on claim 1, Zimmermann disclose that in the radio wave transmissive cover,
the base is arranged forward of the radio wave radar device in a transmission direction of the radio waves ([0005] radome for radar; radar is inside of radome), and 
the conductive thin film is made of a transparent material ([0016] lines 3-5, radome, radar-transparent, polycarbonate) and arranged forward of the base in the transmission direction ([0006] line 2-4, thin radar-transparent metal layers, deposited on the surface of radome; [0005] radome for radar; radar is inside of radome; radar signal pass base first and then metal layer.).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann, Aoki, and Häseker as applied to claim 1 above, and further in view of Gafford et al. (U.S. Patent No. 5528249, hereafter Gafford).
Regarding claim 2, which depends on claim 1, Zimmermann discloses that in the radio wave transmissive cover,
a resistance value Rs of a surface of a material of the unit thin film section ([0006] lines 5-6, thin metal layer, have, resistance)
However, Zimmermann, Aoki, and Häseker do not disclose relationship between resistance and power density. In the same field of endeavor, Gafford discloses that
Expressions 4 to 6 hold among the radius r, the width w, the minimum dimension c, a resistance value Rs of a surface of a material of the unit thin film section, a surface resistance value Rs' of the unit thin film section, and a watt density H and a coefficient Y in the unit thin film section,

    PNG
    media_image2.png
    305
    907
    media_image2.png
    Greyscale

{Eq.(1), r and Q for “Rs” and “H”, respectively, the rest of Eq.(1) is coefficient, which relates to geometry of structure; col.4 lines 10-18 (radome, length, number, per branch, per inch, power, resistivity, width), 24-29 (resistivity, conductor material, power required, based on, radome geometry); surface resistance need correct for different surface area (see support material “correct_factor_table.pdf” from  http://www.four-point-probes.com/national-bureau-of-standards-technical-note-199-correction-factor-tables-for-four-point-probe-resistivity-measurements-on-thin-circular-semiconductor-samples/#:~:text=Correction%20factors%20for%20measuring%20a%20thin%20circular%20slice%2C,being%20the%20distance%20between%20any%20two%20adjacent%20probes%29.)}
the radius r, the minimum dimension c, and the width w are determined based on Expressions 4 to 6, in addition to Expressions 1 to 3, such that the watt density H is greater than or equal to 10 W/m2 (col.4 line 57, Q=4.5 watts/in2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Zimmermann, Aoki, and Häseker with the teachings of Gafford to choose proper geometry size of frequency selection substrate and electric current that is applied to metal layer. Doing so would make frequency-selective surface allow transmission of electromagnetic waves at operating frequency of antenna with minimal attenuation and the frequency-selective surface itself act as a heating element by passing current therethrough, as recognized by Gafford (col.2 lines 18-22, 28-30).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648